| FILED BY FAX

 

 

 

 

“OR
UNITED STATES COURT OF APPEALS 4g. SUsay,~ “ef
FOR THE NINTH CIRCUIT NOR Ty os d1s7300NG
Form 1. Notice of Appeal from a Judgment or Order of a Cop Cay Uy
United States District Court a!
Name of U.S. District Court: Northern District of California
USS. District Court case number:| 19-cv-2588 G2. \

 

 

 

Date case was first filed in U.S. District Court:| 04/24/2019

 

 

 

Date of judgment or order you are appealing: 03/22/2021

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

® Yes © No- C IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations. )

 

Laurence Jennings, Raj Patel

 

 

 

Is this a cross-appeal? C Yes & No

 

If Yes, what is the first appeal case number?

 

 

 

Was there a previous appeal in this case? C Yes & No

 

If Yes, what is the prior appeal case number?

 

 

 

Your mailing address:

 

Box Holder

 

 

P.O. Box 1383

 

 

 

 

 

 

City: Willits

 

 

 

 

State: | CA Zip Code:| 95490
Prisoner Inmate or A Number (if applicable):

 

 

 

 

 

 

 

 

Signature | Laurence Jennings

 

 

Date | 04/21/2021

 

 

 

 

 

Complete and file with the attached representation statement in the U.S. District Court

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 1

Rey. 12/01/2018
UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts. gov/forms/form06instructions.pdaf

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations. )
Name(s) of party/parties:

 

Laurence Jennings, Raj Patel

 

Name(s) of counsel (if any):

 

 

 

 

Address: | Box Holder, P.O. Box 1383, Willits CA 95490

 

 

 

 

Telephone number(s):| 707-459-2287

 

 

 

Email(s): | bcoaxfr2020@yahoo.com

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:

 

Sarah-Jane Parker

 

Name(s) of counsel (if any):

 

Fong & Fong APC

 

 

 

Address: | 2161 Harbor Bay Parkway, Alameda, CA 94502

 

 

 

 

Telephone number(s): | 510-748-6800

Email(s): mfong@fonglaw.com

 

 

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at Jorms@ca9 uscourts, gov
Form 6 1 Rev. 12/01/2018

 
Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

Raj Patel

 

Name(s) of counsel (if any):

 

 

 

 

 

Address: Box Holder, P.O. Box 1383, Willits CA 95490

 

 

 

Telephone number(s): | 707-459-2287

 

 

 

Email(s): bcoaxfr2020@yahoo.com

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? & Yes C No

 

Appellees
Name(s) of party/parties:

 

Sarah-Jane Parker

 

Name(s) of counsel (if any):

 

Fong & Fong APC

 

 

 

 

Address: | 2161 Harbor Bay Parkway, Alameda, CA 94502

 

 

 

Telephone number(s): | 510-748-6800

 

 

Email(s): | mfong@fonglaw.com

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

Telephone number(s):
Email(s):

 

 

 

 

 

Feedback or questions about this form? Email us at forms(@ca9. uscourts. gov
Form 6 2 Rev. 12/01/2018

 

 
Oo SO SI DH DW B® W HNO &

YN NY NY NY NY NY NY Se em ew em ewe oe ee ue
ao ND HN Fe WN KF SD Owe UW DR HW BR DW HB SB S

L

2. Case Number:

 

 

Justice Diversity”
CENTER

OF THE BAR ASSOCIATION OF SAN FRANCISCO

CERTIFICATE OF SERVICE OF DOCUMENT OTHER THAN COMPLAINT
* You must serve each document you file by sending or delivering to the opposing side. Complete
this form, and include it with the document that you file and serve. *

Laurence Jennings, Raj Patel v Sarah-Jane Parker

19-cv-2588

1. Case Name:

 

 

3. What documents were served? [Write the full name or title of the document or

 

documents] NOTICE OF APPEAL FROM A JUDGMENT OR ORDER OF A
UNITED STATES DISTRICT COURT

 

4. How was the document served? {check one]

[__] Placed in U.S. Mail

[Y] Hand-delivered

[ Sent for delivery (e.g., FedEx, UPS)

[ Sent by fax (if the other party has agreed to accept service by fax)

5. Who did you send the document to? [Write the full name and contact information for
each person you sent the document.]

Fong & Fong APC

 

2161 Harbor Bay Parkway
Alameda, CA 94502
TEL: (510) 748-6800

 

 

 

6. When were the documents sent? 04/21/2021 (hand delivered)

7. Who served the documents? /Whoever puts it into the mail, faxes, delivers or sends jor
delivery"should sign, and print their name and address. You can do this yourself. ]

"I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Signature: Laurence Jennings

Name: Laurence Jennings

Address: P.O. Box 1383
Willits, CA 95490

 

 

 

CERTIFICATE OF SERVICE junc remeLare Rev. 05/2017]

 
Court Name: U.S. Histrict Court, NBA
Division: 3

Receipt Numbers 24611154882

Cashier [Ds almaceh

Transaction Dates @4/ee/e02l

Payer Name: WESTERN MESSENGER

NOTICE OF SPPEAL/DOCKETING FEE

For: Laurence sennengs ;
Case/Partys B-CEN@4-19-CY-GRRIRE-BAL
Amounts $585.08

PAPER CHECK CONVERSION
Check/Roney Order Num: 37988
Ant Tendered: $900.86

Total Dues $585.88

Total Tendered: $565, 86

Change Amt: - $6.08

¥6

 

  

 

 

a

Checks and drafts are accepted
subject to collections and full
credit will anly he given when the
check or draft has been accepted by
the financial institution on which
it was drawn.
